DETAILED ACTION
This communication is in response to the claims filed on 02/16/2021.
Application No: 16/547,325
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Terminal Disclaimer 
The terminal disclaimer disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded on 03/31/2020.

Response to Arguments 
Applicant’s arguments filed on 02/16/2021 have been fully considered, but they are not persuasive, hence the claims rejection is maintained. Please note that applicant has added a new claim 30, therefore claim 30 arguments are moot.

Argument 1: Applicant argues (see remarks page 12, claim 1) that “Belz still fails to disclose or suggest “determining that the computing device is authorized to receive a first group of content items, of one or more groups of content items, based on the first range satisfying a threshold range associated with the first group of content items,” as recited in claim 1”.

Response 1: Examiner respectfully disagrees with the arguments. Belz teaches limitation, namely, determining that the computing device is authorized to receive a first group of content items, of one or more groups of content items in [0016], Fig. 2, e.g. Relative proximities of wireless devices that are required to access media content can be configured by an authorized user (i.e. computing device is authorized to receive a content item). [0014] Further, the permission policy can indicate that one or more particular channels (e.g., major networks or adult contemporary music channels content from a group of networks) are accessible when the wireless device 112 is present at the user premises 102 and within a first relative proximity (i.e. Bluetooth protocol distance range) to the set-top box device 104 (i.e. determining that the computing device is authorized to receive a first group of content items based on distance range, wherein distance range is depends on the protocol used by the wireless device), such as not within a line of sight, within a wireless fidelity (Wi-Fi) range, a wireless area network (WLAN) range, or a class 1 Bluetooth range (e.g., 100 meters)).
The second part of the limitation is disclosed by the secondary prior art by Georgis et al., namely, based on the first range satisfying a threshold range associated with the first group of content items in ([0219], Fig. 1 (24-wireless/remote control device, 18-set-top box/computing device, 14-TV/display device), e.g. Characteristics of a relaxed interaction involve larger screen he distance in a room may be on the order of 10 feet (.about.3 meters), though it can readily range from a foot or two up to 30 or so feet (i.e. a wireless device distance range threshold from a TV). In view of the extended distance operation, it will be appreciated that the user is typically interacting directly with the device (e.g. a main TV device), but through a separate input device (e.g. a wireless device) that allows remote control of the main device). To provide the best user experience possible in this user scenario, the remote input device and the UI should be developed in conjunction with each other. By way of example, the screen would typically be about 26 inches or larger, while the remote control would typically be configured for executing a limited set of commands on the device itself (e.g. remote control device operating threshold distance range equals to the maximum size of the room, say, 10 feet). [0085] Another aspect of the invention includes a user interface (i.e. wireless device interface) supporting a "2 foot" UI scenario (e.g., using 2 foot threshold distance range protocol for user at a PC or smart device) and a "10 foot" UI scenario (e.g., using 10 foot threshold distance range protocol for TV or similar device)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, that the combined prior arts discloses the argued limitation of claim 1.  The motivation to combine references is that the modify method provides a personalized entertainment and information platform that can provide personalized content delivery across different platforms and modes of delivery.



Similarly, independent claims 9 and 19 (and their corresponding dependent claims 12-14, 16-17, 20-22, 24-25 and 27-30) rejection is maintained with the same reasoning as for the independent Claim 1.

Argument 2: Applicant argues (see remarks page 13, claim 1) that “Accordingly, nowhere does Georgis disclose or suggest the feature of claim 1 that the Office Action asserts, and which the Office Action admits that Belz fails to disclose or suggest. For at least these reasons, the Belz and Georgis combination fails to disclose or suggest all the features of claim 1”.

Response 2: Examiner respectfully disagrees with the arguments. Georgis is a secondary prior art, and teaches a limitation which is not disclosed by the primary prior art. The claims rejection is based on the U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
Further MPEP states that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
before the effective filing date of the invention, that the combined prior arts discloses the argued limitation of claim 1. The motivation to combine references is that the modify method provides a personalized entertainment and information platform that can provide personalized content delivery across different platforms and modes of delivery.

Therefore, Applicant arguments are not persuasive and hence the independent claim 1 rejection is maintained. Similarly dependent claims 2-3, 5, 7-8 rejection is maintained with the same reasoning as for the independent claim 1. 
Similarly, independent claims 9 and 19 (and their corresponding dependent claims 12-14, 16-17, 20-22, 24-25 and 27-30) rejection is maintained with the same reasoning as for the independent Claim 1.

Argument 3: Applicant argues (see remarks page 13, claim 1) that “at least because Belz fails to teach “based on failing to determine the first range of the computing device based on the first protocol,” as recited in claim 30”.

Response 3: Examiner respectfully disagrees with the arguments. Claim 30 is a newly added claims. It was not examined previously. Therefore arguments are moot.


 Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 
Claims 1-3, 5, 7-8, 11-14, 16-17, 19-22, 24-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Belz et al. (US 20090125971 A1) in view of Georgis et al. (US 20080134043 A1).

Regarding claim 1, Belz teaches a method ([0012], e.g. Fig. 1, Fig. 2, FIG. 1 shows a system 100 to control access to media content. The system 100 includes a set-top box device 104 coupled to a display device 106 at a user premises 102. [0017] the set-top box device 104 (i.e. a computing device) is adapted to identify at least one wireless device associated with the permission policy, such as the wireless device 112. The wireless device 112 can be one of a 
determining a first range, relative to a premises, of a computing device based on a type of protocol of a communication with the computing device ([0025], Fig. 2 (202-set-top box, 208-network interface, 230-wireless device ), e.g. The system 200 includes a set-top box device 202 at a user premises. The set-top box 202 is adapted to communicate with at least one wireless device, such as the wireless device 230. [0016] Relative proximities of wireless devices that are required to access media content can be configured by an authorized user, and can include distances measured from a set-top box device, communication ranges measured from a set-top box device (i.e. determining a first range, relative to a premises, of a computing device)). [0018] the set-top box device 104 is adapted to determine whether the identified wireless device 112 is present at the user premises 102. In an illustrative embodiment, the set-top box device 104 can be adapted to send a polling signal or other signal within a range that includes the user premises 102. The set-top box device 104 can be adapted to send the polling signal or other signal according to a signaling protocol indicated by the permission policy for the wireless device 112, such as Wi-Fi, Bluetooth (i.e. first range protocol), WLAN, cellular, wireless access protocol (WAP), radio frequency identification (i.e. determining a distance range based on a signal strength, which depends on the type of protocol used ( e.g. Bluetooth protocol type is used for a short distance transmission of approximately 10 meters; or a wireless fidelity (Wi-Fi) protocol type range of approximately 200 meters). [0014] Further, the permission policy can indicate that one or more particular channels (e.g., major networks or adult contemporary music channels) are accessible when the wireless device 112 is present at the user premises 102 and within a first relative proximity to the set-top box device 104, such as not within a line of sight, within a wireless fidelity (Wi-Fi) range, a wireless area network (WLAN) range, or a class 1 Bluetooth range (e.g., 100 meters. [0015] In other examples, the permission policy can indicate that one or more additional channels (e.g., certain cable networks or popular music channels) are accessible when the wireless device 112 is present at the user premises 102 and within a second relative proximity to the set-top box device 104, such as within a line of sight to the set-top box device 104, within a class 2 Bluetooth range (e.g., 10 meters) of the set-top box device 104, or within an area of a room that includes the set-top box device 104. Moreover, the permission policy can indicate that one or more other channels (e.g., video on demand or cable movie channels) are accessible when the wireless device 112 is present at the user premises 102 and within a contact area of the set-top box device 104, such as contacting the set-top box device or within a class 3 Bluetooth range (e.g., 1 meter) of the set-top box device 104 (i.e. above disclosure clearly indicates that different communication protocol are used for different range (threshold) requirements, and hence teaches limitation, namely, determining a first range, relative to a premises, of a computing device based on a type of protocol of a communication with the computing device ));
determining that the computing device is authorized to receive a first group of content items, of one or more groups of content items ([0016], Fig. 2, e.g. Relative proximities of wireless devices that are required to access media content can be configured by an authorized user (i.e. computing device is authorized to receive a content item). [0014] Further, the permission policy can indicate that one or more particular channels (e.g., major networks or adult contemporary music channels content from a group of networks) are accessible when the wireless device 112 is present at the user premises 102 and within a first relative proximity (i.e. Bluetooth protocol distance range) to the set-top box device 104 (i.e. determining that the ), such as not within a line of sight, within a wireless fidelity (Wi-Fi) range, a wireless area network (WLAN) range, or a class 1 Bluetooth range (e.g., 100 meters));
sending, to the computing device, one or more content items from the first group of content items ([0025], Fig. 2 (202-set-top box, 208-network interface, 230-wireless device), e.g. FIG. 2 shows a second particular embodiment of a system 200 to control access to media content. The system 200 includes a set-top box device 202 at a user premises. [0014] Further, the permission policy can indicate that one or more particular channels (e.g., major networks or adult contemporary music channels) are accessible ( i.e. network is sending content items to the set-top box) when the wireless device 112 is present at the user premises 102 and within a first relative proximity (i.e. distance range) to the set-top box device 104 (i.e. computing device), such as not within a line of sight, within a wireless fidelity (Wi-Fi) range, a wireless area network (WLAN) range, or a class 1 Bluetooth range (e.g., 100 meters) (i.e. a network channel is sending first group of content items associated with a protocol type to the computing device when the wireless device is using a protocol type satisfying a distance range threshold limit of the wireless device (e.g. using a Bluetooth type protocol for 100 meters distance range limit of the wireless device)).

Belz teaches a system and method of controlling access to media content. Further, the method includes determining a first range of a computing device based on protocols used, and determining that the computing device is authorized to receive a first group of content items; but 

However, in the analogous field of endeavor, Georgis teaches wherein based on the first range satisfying a threshold range associated with the first group of content items ([0219], Fig. 1 (24-wireless/remote control device, 18-set-top box/computing device, 14-TV/display device), e.g. Characteristics of a relaxed interaction involve larger screen sizes (able to be viewed from a distance) and easily operated user interfaces, preferably capable of remote operation (operation over a distance). The distance in a room may be on the order of 10 feet (.about.3 meters), though it can readily range from a foot or two up to 30 or so feet (i.e. a wireless device distance range threshold from a TV). In view of the extended distance operation, it will be appreciated that the user is typically interacting directly with the device (e.g. a main TV device), but through a separate input device (e.g. a wireless device) that allows remote control of the main device). To provide the best user experience possible in this user scenario, the remote input device and the UI should be developed in conjunction with each other. By way of example, the screen would typically be about 26 inches or larger, while the remote control would typically be configured for executing a limited set of commands on the device itself (e.g. remote control device operating threshold distance range equals to the maximum size of the room, say, 10 feet). [0085] Another aspect of the invention includes a user interface (i.e. wireless device interface) supporting a "2 foot" UI scenario (e.g., using 2 foot threshold distance range protocol for user at a PC or smart device) and a "10 foot" UI scenario (e.g., using 10 foot threshold distance range protocol for TV or similar device)).
before the effective filing date of the invention to implement the method of Georgis within the method of Belz. The motivation to combine references is that the new method provides a personalized entertainment and information platform that can provide personalized content delivery across different platforms and modes of delivery. Cooperation is fostered with mainstream content/service providers to deliver additional end-user value and to optimize downstream revenue opportunity. The object of the Sphere system is to provide a comprehensive platform for the delivery of Internet based content and services to various media devices, allowing each individual device to deliver the best possible consumer experience (see Georgis [0016]). 

Regarding claim 2, Belz in view of Georgis teaches all the limitations of claim 1. Belz further teaches wherein the first range is based on a signal strength of the communication with the computing device ([0018], e.g. The set-top box device 104 is adapted to determine whether the identified wireless device 112 is present at the user premises 102. In an illustrative embodiment, the set-top box device 104 can be adapted to send a polling signal or other signal within a range (i.e. the first range is based on a signal strength) that includes the user premises 102. [0026] For example, the detection interface 218 can be adapted to send a signal having a broader range (e.g., RFID) to determine presence of the wireless device 230 at the user premises and to send a signal having a smaller range (e.g., class 2 Bluetooth) to determine relative proximity (i.e. the first range is based on a signal strength of the communication with the computing device)).

Regarding claim 3, Belz in view of Georgis teaches all the limitations of claim 1. Belz further teaches wherein the first range is associated with at least one of: WiFi, Bluetooth, or cellular communications ([0026], e.g. For example, the detection interface 218 can be adapted to send and receive signals with the wireless device 230. Such signals can include, for example, wireless fidelity (Wi-Fi) signals; wireless local area network (WLAN) signals; radio frequency identification (RFID) signals; cellular signals (e.g., the set-top box device can be adapted to act as a picocell device); Bluetooth signals (class 1, class 2, class 3, or a combination thereof); wireless access protocol (WAP) signals).

Regarding claim 5, Belz in view of Georgis teaches all the limitations of claim 1. Belz further teaches wherein determining that the computing device is authorized to receive different types of content items at different ranges relative to the premises ([0013], e.g. The set-top box device 104 is adapted to retrieve a permission policy stored at the set-top box device 104, which defines requirements to access certain media content via the set-top box device 104. The requirements relate relative proximities of one or more wireless devices, such as the wireless device 112, to media content access restrictions. [0024] In an illustrative embodiment, each set-top box device at the user premises 102 can be adapted to control access to content independently based on the relative proximity of one or more relative devices (i.e. different ranges relative to the premises ) to the particular set-top box device. [0025] Further, the set-top box device 202 includes a network interface 208 adapted to facilitate communication between the set-top box device 202 and a media distribution network, such as a cable network, satellite dish or network, or an Internet Protocol Television (IPTV) network (i.e. different type of media content items) . [0016] Relative proximities of wireless devices that are required media content can be configured by an authorized user (i.e. computing device is authorized to receive different types of content items at different ranges relative to the premises)).
 
Regarding claim 7, Belz in view of Georgis teaches all the limitations of claim 1. Belz further teaches wherein determining, based on the first range and a size of the premises, that the computing device is within the premises ([0018], e.g. The set-top box device 104 is adapted to determine whether the identified wireless device 112 is present at the user premises 102. In an illustrative embodiment, the set-top box device 104 can be adapted to send a polling signal or other signal within a range that includes the user premises 102 (i.e. determining, based on the first range ). The set-top box device 104 can be adapted to send the polling signal or other signal according to a signaling protocol indicated by the permission policy for the wireless device 112, such as Wi-Fi (i.e. determining, based on a size of the premises, e.g. based on size and/or distance of the WiFi signals). [0016[ Relative proximities of wireless devices that are required to access media content can be configured by an authorized user, and can include distances measured from a set-top box device, communication ranges measured from a set-top box device, within a line of sight measured from a set-top box device, not within a line of sight measured from a set-top box device, within a contact area (i.e. size) of the set-top box device (i.e. determining, based on the first range and a size of the premises, that the computing device is within the premises) ); and 
wherein the determining that the computing device is authorized to receive the first group of content items is further based on the determining that the computing device is within the premises ([0013], e.g. The set-top box device 104 is adapted to retrieve a permission policy requirements relate relative proximities of one or more wireless devices, such as the wireless device 112, to media content access restrictions (i.e. determining that the computing device is authorized to receive the first group of content items is based on the determining that the computing device is within the premises). [0020] In another embodiment, the set-top box device 104 can send an error message or a message indicating that access is not authorized to the display device 106).

Regarding claim 8, Belz in view of Georgis teaches all the limitations of claim 1. Belz further teaches wherein the one or more groups of content items comprises at least one of: streaming content items, on demand content items, television content items, music content items, picture content items, or text listings ([0014], e.g. Further, the permission policy can indicate that one or more particular channels (e.g., major networks or adult contemporary music channels (i.e. one or more groups of content items comprises music content items)) are accessible when the wireless device 112 is present at the user premises 102 and within a first relative proximity to the set-top box device 104, such as not within a line of sight, within a wireless fidelity (Wi-Fi) range, a wireless area network (WLAN) range, or a class 1 Bluetooth range (e.g., 100 meters)).

Regarding claim 11, Belz teaches an apparatus ([0012], e.g. Fig. 1, Fig. 2, FIG. 1 shows a system 100 to control access to media content. The system 100 includes a set-top box device 104 coupled to a display device 106 at a user premises 102. [0017] the set-top box device 104 (i.e. a computing device) is adapted to identify at least one wireless device associated with the permission policy, such as the wireless device 112. The wireless device 112 can be one of a plurality of types of wireless devices, such as a cellular phone, a mobile phone or a remote control device (i.e. a mobile device communicating with the set-top box)), comprising:
one or more processors ([0065-0067]. E.g. FIG. 7 shows an illustrative embodiment of a general computer 700 including a set of instructions that can be executed to cause the computer system to perform any one or more of the methods or computer based functions disclosed herein); and 
	memory storing instructions that, when executed by the one or more processors ([0033], e.g. The memory 206 includes a detection module 226 that is executable by the processing logic 204 to determine whether the identified wireless device 230 is present at the user premises), cause the apparatus to:
determine a first range, relative to a premises, of a computing device based on a type of protocol of a communication with the computing device ([0025], Fig. 2 (202-set-top box, 208-network interface, 230-wireless device ), e.g. the system 200 includes a set-top box device 202 at a user premises. The set-top box 202 is adapted to communicate with at least one wireless device, such as the wireless device 230. [0016] Relative proximities of wireless devices that are required to access media content can be configured by an authorized user, and can include distances measured from a set-top box device, communication ranges measured from a set-top box device (i.e. determining a first range, relative to a premises, of a computing device)). [0018] the set-top box device 104 is adapted to determine whether the identified wireless device 112 is present at the user premises 102. In an illustrative embodiment, the set-top box device 104 can be adapted to send a polling signal or other signal within a range that includes the user premises 102. The set-top box device 104 can be adapted to send the polling signal or other a signaling protocol indicated by the permission policy for the wireless device 112, such as Wi-Fi, Bluetooth (i.e. first range protocol), WLAN, cellular, wireless access protocol (WAP), radio frequency identification (i.e. determining a distance range based on a signal strength, which depends on the type of protocol used ( e.g. Bluetooth protocol type is used for a short distance transmission of approximately 10 meters; or a wireless fidelity (Wi-Fi) protocol type range of approximately 200 meters). [0014] Further, the permission policy can indicate that one or more particular channels (e.g., major networks or adult contemporary music channels) are accessible when the wireless device 112 is present at the user premises 102 and within a first relative proximity to the set-top box device 104, such as not within a line of sight, within a wireless fidelity (Wi-Fi) range, a wireless area network (WLAN) range, or a class 1 Bluetooth range (e.g., 100 meters. [0015] In other examples, the permission policy can indicate that one or more additional channels (e.g., certain cable networks or popular music channels) are accessible when the wireless device 112 is present at the user premises 102 and within a second relative proximity to the set-top box device 104, such as within a line of sight to the set-top box device 104, within a class 2 Bluetooth range (e.g., 10 meters) of the set-top box device 104, or within an area of a room that includes the set-top box device 104. Moreover, the permission policy can indicate that one or more other channels (e.g., video on demand or cable movie channels) are accessible when the wireless device 112 is present at the user premises 102 and within a contact area of the set-top box device 104, such as contacting the set-top box device or within a class 3 Bluetooth range (e.g., 1 meter) of the set-top box device 104 (i.e. above disclosure clearly indicates that different communication protocol are used for different range (threshold) requirements, and hence teaches limitation, namely, determining a first ));
 determine that the computing device is authorized to receive a first group of content items, of one or more groups of content items ([0016], Fig. 2, e.g. Relative proximities of wireless devices that are required to access media content can be configured by an authorized user (i.e. computing device is authorized to receive a content item). [0014] Further, the permission policy can indicate that one or more particular channels (e.g., major networks or adult contemporary music channels content from a group of networks) are accessible when the wireless device 112 is present at the user premises 102 and within a first relative proximity (i.e. Bluetooth protocol distance range) to the set-top box device 104 (i.e. determining that the computing device is authorized to receive a first group of content items based on distance range, wherein distance range is depends on the protocol used by the wireless device), such as not within a line of sight, within a wireless fidelity (Wi-Fi) range, a wireless area network (WLAN) range, or a class 1 Bluetooth range (e.g., 100 meters));
send, to the computing device, one or more content items from the first group of content items ([0025], Fig. 2 (202-set-top box, 208-network interface, 230-wireless device), e.g. FIG. 2 shows a second particular embodiment of a system 200 to control access to media content. The system 200 includes a set-top box device 202 at a user premises. [0014] Further, the permission policy can indicate that one or more particular channels (e.g., major networks or adult contemporary music channels) are accessible ( i.e. network is sending content items to the set-top box) when the wireless device 112 is present at the user premises 102 and within a first relative proximity (i.e. distance range) to the set-top box device 104 (i.e. computing device), such as not within a line of sight, within a wireless fidelity (Wi-Fi) range, a wireless class 1 Bluetooth range (e.g., 100 meters) (i.e. a network channel is sending first group of content items associated with a protocol type to the computing device when the wireless device is using a protocol type satisfying a distance range threshold limit of the wireless device (e.g. using a Bluetooth type protocol for 100 meters distance range limit of the wireless device)).

Belz teaches a system and method of controlling access to media content. Further, the method includes determining a first range of a computing device based on protocols used, and determining that the computing device is authorized to receive a first group of content items; but differs from the claimed invention in not specifically and clearly describing wherein based on the first range satisfying a threshold range associated with the first group of content items.

However, in the analogous field of endeavor, Georgis teaches wherein based on the first range satisfying a threshold range associated with the first group of content items ([0219], Fig. 1 (24-wireless/remote control device, 18-set-top box/computing device, 14-TV/display device), e.g. Characteristics of a relaxed interaction involve larger screen sizes (able to be viewed from a distance) and easily operated user interfaces, preferably capable of remote operation (operation over a distance). The distance in a room may be on the order of 10 feet (.about.3 meters), though it can readily range from a foot or two up to 30 or so feet (i.e. a wireless device distance range threshold from a TV). In view of the extended distance operation, it will be appreciated that the user is typically interacting directly with the device (e.g. a main TV device), but through a separate input device (e.g. a wireless device) that allows remote control of the main device). To provide the best user experience possible in this user scenario, the remote input device and the UI should be developed in conjunction with each other. By way of while the remote control would typically be configured for executing a limited set of commands on the device itself (e.g. remote control device operating threshold distance range equals to the maximum size of the room, say, 10 feet). [0085] Another aspect of the invention includes a user interface (i.e. wireless device interface) supporting a "2 foot" UI scenario (e.g., using 2 foot threshold distance range protocol for user at a PC or smart device) and a "10 foot" UI scenario (e.g., using 10 foot threshold distance range protocol for TV or similar device)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Georgis within the method of Belz. The motivation to combine references is that the new method provides a personalized entertainment and information platform that can provide personalized content delivery across different platforms and modes of delivery. Cooperation is fostered with mainstream content/service providers to deliver additional end-user value and to optimize downstream revenue opportunity. The object of the Sphere system is to provide a comprehensive platform for the delivery of Internet based content and services to various media devices, allowing each individual device to deliver the best possible consumer experience (see Georgis [0016]). 

Regarding claim 12, Belz in view of Georgis teaches all the limitations of claim 11. Belz further teaches wherein the first range is based on a signal strength of the communication with the computing device ([0018], e.g. The set-top box device 104 is adapted to determine whether the identified wireless device 112 is present at the user premises 102. In an illustrative embodiment, the set-top box device 104 can be adapted to send a polling signal or other signal within a range (i.e. the first range is based on a signal strength) that includes the user premises 102. [0026] For example, the detection interface 218 can be adapted to send a signal having a broader range (e.g., RFID) to determine presence of the wireless device 230 at the user premises and to send a signal having a smaller range (e.g., class 2 Bluetooth) to determine relative proximity (i.e. the first range is based on a signal strength of the communication with the computing device)).

 Regarding claim 13, Belz in view of Georgis teaches all the limitations of claim 11. Belz further teaches wherein the first range is associated with at least one of: WiFi, Bluetooth, or cellular communications ([0026], e.g. For example, the detection interface 218 can be adapted to send and receive signals with the wireless device 230. Such signals can include, for example, wireless fidelity (Wi-Fi) signals; wireless local area network (WLAN) signals; radio frequency identification (RFID) signals; cellular signals (e.g., the set-top box device can be adapted to act as a picocell device); Bluetooth signals (class 1, class 2, class 3, or a combination thereof); wireless access protocol (WAP) signals).

Regarding claim 14, Belz in view of Georgis teaches all the limitations of claim 11. Belz further teaches wherein determining that the computing device is authorized to receive different types of content items at different ranges relative to the premises ([0013], e.g. The set-top box device 104 is adapted to retrieve a permission policy stored at the set-top box device 104, which defines requirements to access certain media content via the set-top box device 104. The requirements relate relative proximities of one or more wireless devices, such as the wireless adapted to control access to content independently based on the relative proximity of one or more relative devices (i.e. different ranges relative to the premises ) to the particular set-top box device. [0025] Further, the set-top box device 202 includes a network interface 208 adapted to facilitate communication between the set-top box device 202 and a media distribution network, such as a cable network, satellite dish or network, or an Internet Protocol Television (IPTV) network (i.e. different type of media content items) . [0016] Relative proximities of wireless devices that are required to access media content can be configured by an authorized user (i.e. computing device is authorized to receive different types of content items at different ranges relative to the premises)).

Regarding claim 16, Belz in view of Georgis teaches all the limitations of claim 11. Belz further teaches wherein determining, based on the first range and a size of the premises, that the computing device is within the premises ([0018], e.g. The set-top box device 104 is adapted to determine whether the identified wireless device 112 is present at the user premises 102. In an illustrative embodiment, the set-top box device 104 can be adapted to send a polling signal or other signal within a range that includes the user premises 102 (i.e. determining, based on the first range ). The set-top box device 104 can be adapted to send the polling signal or other signal according to a signaling protocol indicated by the permission policy for the wireless device 112, such as Wi-Fi (i.e. determining, based on a size of the premises, e.g. based on size and/or distance of the WiFi signals). [0016[ Relative proximities of wireless devices that are required within a contact area (i.e. size) of the set-top box device (i.e. determining, based on the first range and a size of the premises, that the computing device is within the premises) ); and 
determine that the computing device is authorized to receive the first group of content items by determining, further based on the determining that the computing device is within the premises, that the computing device is authorized to receive the first group of content items ([0013], e.g. The set-top box device 104 is adapted to retrieve a permission policy (i.e. authorization policy) stored at the set-top box device 104, which defines requirements to access certain media content via the set-top box device 104. The requirements relate relative proximities of one or more wireless devices, such as the wireless device 112, to media content access restrictions (i.e. determining that the computing device is authorized to receive the first group of content items is based on the determining that the computing device is within the premises). [0020] In another embodiment, the set-top box device 104 can send an error message or a message indicating that access is not authorized to the display device 106).

Regarding claim 17, Belz in view of Georgis teaches all the limitations of claim 11. Belz further teaches wherein the one or more groups of content items comprises at least one of: streaming content items, on demand content items, television content items, music content items, picture content items, or text listings ([0014], e.g. Further, the permission policy can indicate that one or more particular channels (e.g., major networks or adult contemporary music channels (i.e. one or more groups of content items comprises music content items)) are accessible when the wireless device 112 is present at the user premises 102 and within a first relative proximity to the set-top box device 104, such as not within a line of sight, within a wireless fidelity (Wi-Fi) range, a wireless area network (WLAN) range, or a class 1 Bluetooth range (e.g., 100 meters)).


Regarding claim 19, Belz teaches a non-transitory computer-readable medium storing instructions that ([0073], e.g. In a particular non-limiting, exemplary embodiment, the computer-readable medium can include a solid-state memory (i.e. a non-transitory computer-readable memory medium ) such as a memory card or other package that houses one or more non-volatile read-only memories. Further, the computer-readable medium can be a random access memory or other volatile re-writable memory. … Accordingly, the disclosure is considered to include any one or more of a computer-readable medium or a distribution medium and other equivalents and successor media, in which data or instructions may be stored), when executed, cause:
determining a first range, relative to a premises, of a computing device based on a type of protocol of a communication with the computing device ([0025], Fig. 2 (202-set-top box, 208-network interface, 230-wireless device ), e.g. The system 200 includes a set-top box device 202 at a user premises. The set-top box 202 is adapted to communicate with at least one wireless device, such as the wireless device 230. [0016] Relative proximities of wireless devices that are required to access media content can be configured by an authorized user, and can include distances measured from a set-top box device, communication ranges measured from a set-top box device (i.e. determining a first range, relative to a premises, of a computing device)). [0018] the set-top box device 104 is adapted to determine whether the identified wireless device 112 is present at the user premises 102. In an illustrative embodiment, the set-top box device 104 can be adapted to send a polling signal or other signal within a range that includes the user premises 102. The set-top box device 104 can be adapted to send the polling signal or other signal according to a signaling protocol indicated by the permission policy for the wireless device 112, such as Wi-Fi, Bluetooth (i.e. first range protocol), WLAN, cellular, wireless access protocol (WAP), radio frequency identification (i.e. determining a distance range based on a signal strength, which depends on the type of protocol used ( e.g. Bluetooth protocol type is used for a short distance transmission of approximately 10 meters; or a wireless fidelity (Wi-Fi) protocol type range of approximately 200 meters). [0014] Further, the permission policy can indicate that one or more particular channels (e.g., major networks or adult contemporary music channels) are accessible when the wireless device 112 is present at the user premises 102 and within a first relative proximity to the set-top box device 104, such as not within a line of sight, within a wireless fidelity (Wi-Fi) range, a wireless area network (WLAN) range, or a class 1 Bluetooth range (e.g., 100 meters. [0015] In other examples, the permission policy can indicate that one or more additional channels (e.g., certain cable networks or popular music channels) are accessible when the wireless device 112 is present at the user premises 102 and within a second relative proximity to the set-top box device 104, such as within a line of sight to the set-top box device 104, within a class 2 Bluetooth range (e.g., 10 meters) of the set-top box device 104, or within an area of a room that includes the set-top box device 104. Moreover, the permission policy can indicate that one or more other channels (e.g., video on demand or cable movie channels) are accessible when the wireless device 112 is present at the user premises 102 within a class 3 Bluetooth range (e.g., 1 meter) of the set-top box device 104 (i.e. above disclosure clearly indicates that different communication protocol are used for different range (threshold) requirements, and hence teaches limitation, namely, determining a first range, relative to a premises, of a computing device based on a type of protocol of a communication with the computing device ));
determining that the computing device is authorized to receive a first group of content items, of one or more groups of content items ([0016], Fig. 2, e.g. Relative proximities of wireless devices that are required to access media content can be configured by an authorized user (i.e. computing device is authorized to receive a content item). [0014] Further, the permission policy can indicate that one or more particular channels (e.g., major networks or adult contemporary music channels content from a group of networks) are accessible when the wireless device 112 is present at the user premises 102 and within a first relative proximity (i.e. Bluetooth protocol distance range) to the set-top box device 104 (i.e. determining that the computing device is authorized to receive a first group of content items based on distance range, wherein distance range is depends on the protocol used by the wireless device), such as not within a line of sight, within a wireless fidelity (Wi-Fi) range, a wireless area network (WLAN) range, or a class 1 Bluetooth range (e.g., 100 meters));
sending, to the computing device, one or more content items from the first group of content items ([0025], Fig. 2 (202-set-top box, 208-network interface, 230-wireless device), e.g. FIG. 2 shows a second particular embodiment of a system 200 to control access to media content. The system 200 includes a set-top box device 202 at a user premises. [0014] Further, the permission policy can indicate that one or more particular channels (e.g., major networks or adult contemporary music channels) are accessible ( i.e. network is sending content items to the set-top box) when the wireless device 112 is present at the user premises 102 and within a first relative proximity (i.e. distance range) to the set-top box device 104 (i.e. computing device), such as not within a line of sight, within a wireless fidelity (Wi-Fi) range, a wireless area network (WLAN) range, or a class 1 Bluetooth range (e.g., 100 meters) (i.e. a network channel is sending first group of content items associated with a protocol type to the computing device when the wireless device is using a protocol type satisfying a distance range threshold limit of the wireless device (e.g. using a Bluetooth type protocol for 100 meters distance range limit of the wireless device)).

Belz teaches a system and method of controlling access to media content. Further, the method includes determining a first range of a computing device based on protocols used, and determining that the computing device is authorized to receive a first group of content items; but differs from the claimed invention in not specifically and clearly describing wherein based on the first range satisfying a threshold range associated with the first group of content items.

However, in the analogous field of endeavor, Georgis teaches wherein based on the first range satisfying a threshold range associated with the first group of content items ([0219], Fig. 1 (24-wireless/remote control device, 18-set-top box/computing device, 14-TV/display device), e.g. Characteristics of a relaxed interaction involve larger screen sizes (able to be viewed from a distance) and easily operated user interfaces, preferably capable of remote operation (operation over a distance). The distance in a room may be on the order of 10 feet (.about.3 meters), though it can readily range from a foot or two up to 30 or so feet (i.e. a wireless device distance range threshold from a TV). In view of the extended distance operation, it will be remote control of the main device). To provide the best user experience possible in this user scenario, the remote input device and the UI should be developed in conjunction with each other. By way of example, the screen would typically be about 26 inches or larger, while the remote control would typically be configured for executing a limited set of commands on the device itself (e.g. remote control device operating threshold distance range equals to the maximum size of the room, say, 10 feet). [0085] Another aspect of the invention includes a user interface (i.e. wireless device interface) supporting a "2 foot" UI scenario (e.g., using 2 foot threshold distance range protocol for user at a PC or smart device) and a "10 foot" UI scenario (e.g., using 10 foot threshold distance range protocol for TV or similar device)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Georgis within the method of Belz. The motivation to combine references is that the new method provides a personalized entertainment and information platform that can provide personalized content delivery across different platforms and modes of delivery. Cooperation is fostered with mainstream content/service providers to deliver additional end-user value and to optimize downstream revenue opportunity. The object of the Sphere system is to provide a comprehensive platform for the delivery of Internet based content and services to various media devices, allowing each individual device to deliver the best possible consumer experience (see Georgis [0016]). 

Regarding claim 20, Belz in view of Georgis teaches all the limitations of claim 19. Belz further teaches wherein the first range is based on a signal strength of the communication with the computing device ([0018], e.g. The set-top box device 104 is adapted to determine whether the identified wireless device 112 is present at the user premises 102. In an illustrative embodiment, the set-top box device 104 can be adapted to send a polling signal or other signal within a range (i.e. the first range is based on a signal strength) that includes the user premises 102. [0026] For example, the detection interface 218 can be adapted to send a signal having a broader range (e.g., RFID) to determine presence of the wireless device 230 at the user premises and to send a signal having a smaller range (e.g., class 2 Bluetooth) to determine relative proximity (i.e. the first range is based on a signal strength of the communication with the computing device)).

 Regarding claim 21, Belz in view of Georgis teaches all the limitations of claim 19. Belz further teaches wherein the first range is associated with at least one of: WiFi, Bluetooth, or cellular communications ([0026], e.g. For example, the detection interface 218 can be adapted to send and receive signals with the wireless device 230. Such signals can include, for example, wireless fidelity (Wi-Fi) signals; wireless local area network (WLAN) signals; radio frequency identification (RFID) signals; cellular signals (e.g., the set-top box device can be adapted to act as a picocell device); Bluetooth signals (class 1, class 2, class 3, or a combination thereof); wireless access protocol (WAP) signals).

Regarding claim 22, Belz in view of Georgis teaches all the limitations of claim 19. Belz further teaches wherein determining that the computing device is authorized to receive different types of content items at different ranges relative to the premises ([0013], e.g. The set-top box device 104 is adapted to retrieve a permission policy stored at the set-top box device 104, which defines requirements to access certain media content via the set-top box device 104. The requirements relate relative proximities of one or more wireless devices, such as the wireless device 112, to media content access restrictions. [0024] In an illustrative embodiment, each set-top box device at the user premises 102 can be adapted to control access to content independently based on the relative proximity of one or more relative devices (i.e. different ranges relative to the premises ) to the particular set-top box device. [0025] Further, the set-top box device 202 includes a network interface 208 adapted to facilitate communication between the set-top box device 202 and a media distribution network, such as a cable network, satellite dish or network, or an Internet Protocol Television (IPTV) network (i.e. different type of media content items) . [0016] Relative proximities of wireless devices that are required to access media content can be configured by an authorized user (i.e. computing device is authorized to receive different types of content items at different ranges relative to the premises)).

Regarding claim 24, Belz in view of Georgis teaches all the limitations of claim 19. Belz further teaches wherein determining, based on the first range and a size of the premises, that the computing device is within the premises ([0018], e.g. The set-top box device 104 is adapted to determine whether the identified wireless device 112 is present at the user premises 102. In an illustrative embodiment, the set-top box device 104 can be adapted to send a polling signal or within a range that includes the user premises 102 (i.e. determining, based on the first range ). The set-top box device 104 can be adapted to send the polling signal or other signal according to a signaling protocol indicated by the permission policy for the wireless device 112, such as Wi-Fi (i.e. determining, based on a size of the premises, e.g. based on size and/or distance of the WiFi signals). [0016[ Relative proximities of wireless devices that are required to access media content can be configured by an authorized user, and can include distances measured from a set-top box device, communication ranges measured from a set-top box device, within a line of sight measured from a set-top box device, not within a line of sight measured from a set-top box device, within a contact area (i.e. size) of the set-top box device (i.e. determining, based on the first range and a size of the premises, that the computing device is within the premises) ); 
wherein the instructions, when executed, cause the determining that the computing device is authorized to receive the first group of content items further based on the determining that the computing device is within the premises ([0013], e.g. The set-top box device 104 is adapted to retrieve a permission policy (i.e. authorization policy) stored at the set-top box device 104, which defines requirements to access certain media content via the set-top box device 104. The requirements relate relative proximities of one or more wireless devices, such as the wireless device 112, to media content access restrictions (i.e. determining that the computing device is authorized to receive the first group of content items is based on the determining that the computing device is within the premises). [0020] In another embodiment, the set-top box device 104 can send an error message or a message indicating that access is not authorized to the display device 106).

Regarding claim 25, Belz in view of Georgis teaches all the limitations of claim 19. Belz further teaches wherein the one or more groups of content items comprises at least one of: streaming content items, on demand content items, television content items, music content items, picture content items, or text listings ([0014], e.g. Further, the permission policy can indicate that one or more particular channels (e.g., major networks or adult contemporary music channels (i.e. one or more groups of content items comprises music content items)) are accessible when the wireless device 112 is present at the user premises 102 and within a first relative proximity to the set-top box device 104, such as not within a line of sight, within a wireless fidelity (Wi-Fi) range, a wireless area network (WLAN) range, or a class 1 Bluetooth range (e.g., 100 meters)).
 
 
 Regarding claim 27, Belz in view of Georgis teaches all the limitations of claim 1. Belz further teaches wherein the first range is based on a communication range associated with the type of protocol of the communication ([0018], e.g. The set-top box device 104 is adapted to determine whether the identified wireless device 112 is present at the user premises 102. In an illustrative embodiment, the set-top box device 104 can be adapted to send a polling signal or other signal within a range that includes the user premises 102. The set-top box device 104 can be adapted to send the polling signal or other signal according to a signaling protocol indicated by the permission policy for the wireless device 112, such as Wi-Fi, Bluetooth, WLAN, cellular, wireless access protocol (WAP), radio frequency identification (RFID), other currently known or later-developed signaling protocols, or a combination thereof. In one embodiment, the set-top box device 104 can be adapted to act as a picocell device that can communicate with the wireless device 112 via cellular communication over a limited range. The set-top box device 104 can be adapted to determine a presence of the wireless device 112 at the user premises 102 based on an acknowledgement or other response signal received from the wireless device 112 in response to the polling signal. Alternatively, the set-top box device 104 can determine that the wireless device 112 is not present at the user premises 102 if a response signal is not received within a pre-defined time after the polling signal or other signal is sent).

Regarding claim 28, Belz in view of Georgis teaches all the limitations of claim 11. Belz further teaches wherein the first range is based on a communication range associated with the type of protocol of the communication ([0018], e.g. The set-top box device 104 is adapted to determine whether the identified wireless device 112 is present at the user premises 102. In an illustrative embodiment, the set-top box device 104 can be adapted to send a polling signal or other signal within a range that includes the user premises 102. The set-top box device 104 can be adapted to send the polling signal or other signal according to a signaling protocol indicated by the permission policy for the wireless device 112, such as Wi-Fi, Bluetooth, WLAN, cellular, wireless access protocol (WAP), radio frequency identification (RFID), other currently known or later-developed signaling protocols, or a combination thereof. In one embodiment, the set-top box device 104 can be adapted to act as a picocell device that can communicate with the wireless device 112 via cellular communication over a limited range. The set-top box device 104 can be adapted to determine a presence of the wireless device 112 at the user premises 102 based on an acknowledgement or other response signal received from the wireless device 112 in response to the polling signal. Alternatively, the set-top box device 104 

 Regarding claim 29, Belz in view of Georgis teaches all the limitations of claim 19. Belz further teaches wherein the first range is based on a communication range associated with the type of protocol of the communication ([0018], e.g. The set-top box device 104 is adapted to determine whether the identified wireless device 112 is present at the user premises 102. In an illustrative embodiment, the set-top box device 104 can be adapted to send a polling signal or other signal within a range that includes the user premises 102. The set-top box device 104 can be adapted to send the polling signal or other signal according to a signaling protocol indicated by the permission policy for the wireless device 112, such as Wi-Fi, Bluetooth, WLAN, cellular, wireless access protocol (WAP), radio frequency identification (RFID), other currently known or later-developed signaling protocols, or a combination thereof. In one embodiment, the set-top box device 104 can be adapted to act as a picocell device that can communicate with the wireless device 112 via cellular communication over a limited range. The set-top box device 104 can be adapted to determine a presence of the wireless device 112 at the user premises 102 based on an acknowledgement or other response signal received from the wireless device 112 in response to the polling signal. Alternatively, the set-top box device 104 can determine that the wireless device 112 is not present at the user premises 102 if a response signal is not received within a pre-defined time after the polling signal or other signal is sent).

Regarding claim 30, Belz in view of Georgis teaches all the limitations of claim 1. Belz further teaches wherein determining the first range, relative to the premises, of the computing adapted to determine whether the identified wireless device 112 is present at the user premises 102. In an illustrative embodiment, the set-top box device 104 can be adapted to send a polling signal or other signal within a range that includes the user premises 102. The set-top box device 104 can be adapted to send the polling signal or other signal according to a signaling protocol indicated by the permission policy for the wireless device 112, such as Wi-Fi, Bluetooth (i.e. first range protocol), WLAN, cellular, wireless access protocol (WAP), radio frequency identification (i.e. determining a distance range based on a signal strength, which depends on the type of protocol used ( e.g. class 2 Bluetooth protocol type is used for a short distance transmission of approximately 10 meters; or a wireless fidelity (Wi-Fi) protocol type range of approximately 200 meters), further comprises:
	failing to determine the first range, relative to the premises, of the computing device ([0018], e.g. In one embodiment, the set-top box device 104 can be adapted to act as a picocell device that can communicate with the wireless device 112 via cellular communication over a limited range. The set-top box device 104 can be adapted to determine a presence of the wireless device 112 at the user premises 102 based on an acknowledgement or other response signal received from the wireless device 112 in response to the polling signal. Alternatively, the set-top box device 104 can determine that the wireless device 112 is not present (i.e. filed ) at the user premises 102 if a response signal is not received within a pre-defined time after the polling signal or other signal is sent (i.e. failing to determine that the wireless device at the first range, relative to the premises)),
	based on a first type of a communication with the computing device ([0062], e.g. The set-top box device can be adapted to fulfill a viewing request when the wireless device is within a deny the viewing request when the wireless device is within a second relative proximity at the user premises (i.e. deny viewing request when the wireless device is using Bluetooth class 3 protocol of 1 meter range. Deny because the set-top box failed to detect the wireless device as it is far away from the 1 meter protocol range limit )); and 
based on failing to determine the first range of the computing device based on the first protocol ([0018], e.g. Alternatively, the set-top box device 104 can determine that the wireless device 112 is not present (i.e. filed) at the user premises 102 if a response signal is not received within a pre-defined time after the polling signal or other signal is sent (i.e. failing to determine that the wireless device at the first range, relative to the premises)),
 determining the range of the computing device based on a second type of protocol of a second communication with the computing device ([0019], e.g. If the set-top box device 104 determines that the wireless device 112 is not present at the user premises 102, the set-top box device 104 can be adapted to not fulfill the viewing request. In one embodiment, the set-top box device 104 can be adapted to determine whether the viewing request exceeds a base level of permissions associated with the permission policy prior to sending the polling signal or other signal (i.e. sending polling signal to a different type of a protocol device (e.g. Wi-Fi or class 1 Bluetooth protocol device)), prior to denying the viewing request (i.e. determining the range of the computing device based on a second type of protocol of a second communication with the computing device before denying the view request)).

Allowable Subject Matter
Claims 6, 15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
 

Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Kaikuranta; Terho et al. (US 20110131663 A1) - METHOD AND APPARATUS FOR PROVIDING ACCESS TO SOCIAL CONTENT.
Quintuna; Xavier. (US 20120136936 A1) - SYSTEM AND METHOD FOR IMPLEMENTING DYNAMIC ACCESS CONTROL RULES TO PERSONAL CLOUD INFORMATION.
DONNELLAN; Kevin et al. (US 20150067785 A1) - METHOD AND APPARATUS FOR A DEVICE MANAGEMENT APPLICATION.
Smith, Adam W. et al. (US 20050240943 A1) - Application program interface for network software platform.


Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645